Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 1 of 18 PageID #: 24




                      EXHIBIT B
                  Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 2 of 18 PageID #: 25




US6869853B1                                                Semtech SMI4027 (“The Accused product”)
1. A method of fabricating a The accused product discloses a method of fabricating a bipolar transistor (e.g., BiCMOS8HP). The
bipolar transistor, the method said bipolar transistor contains a sacrificial emitter over a base (e.g., emitter over a SiGe base).
comprising:

forming a sacrificial emitter
over a base;




                                 https://s1.dtsheet.com/store/data/001837645.pdf?key=86d26c5c86708c624da67132005445ad&r=
                                 1
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 3 of 18 PageID #: 26




            https://web.archive.org/web/20160513140802/http://www.semtech.com/telecom-datacom-
            serdes/40-100-gbps-mux/smi4027/
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 4 of 18 PageID #: 27




            https://www.lightwaveonline.com/optical-tech/article/16667754/sierra-monolithics-intros-40g-
            muxdemux-with-integrated-precoding-circuitry
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 5 of 18 PageID #: 28




            https://www.etsi.org/images/files/ETSIWhitePapers/etsi_wp15ed2_mmWave-
            Semiconductor_Technologies_FINAL.pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 6 of 18 PageID #: 29




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
                  Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 7 of 18 PageID #: 30




                                  https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf

forming a first oxide layer over The accused product discloses about formation of a first oxide layer over the sacrificial emitter.
the sacrificial emitter;
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 8 of 18 PageID #: 31




            https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 9 of 18 PageID #: 32




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 10 of 18 PageID #: 33




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
                Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 11 of 18 PageID #: 34




forming a masking material The accused product discloses about formation of a masking material (i.e. Nitride layer) over the
over the first oxide layer; first oxide layer.




                               https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 12 of 18 PageID #: 35




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 13 of 18 PageID #: 36




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
                Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 14 of 18 PageID #: 37




planarizing   the   masking The accused product discloses about planarization of the masking material (e.g., use of CMP method
material to expose the first to planarize the oxide layer) to expose the first oxide layer.
oxide layer;




                                https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 15 of 18 PageID #: 38
                 Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 16 of 18 PageID #: 39




                                 http://www.icisc-
                                 lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
                                 y.pdf
etching a portion of the first The accused product discloses about etching of a portion of the first oxide layer over the sacrificial
oxide layer over the sacrificial emitter; and removing the sacrificial emitter (i.e. removing of polysilicon of the sacrificial emitter
emitter; and removing the to reduce narrow emitter opening).
sacrificial emitter.




                                  https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 17 of 18 PageID #: 40
Case 1:21-cv-00269-UNA Document 1-2 Filed 02/24/21 Page 18 of 18 PageID #: 41




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf




            https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
